Case 3:18-cv-00769-REP-EWH Document 5 Filed 05/13/21 Page 1 of 1 PagelD# 23

T te an caer ae 9:

LEH
IN THE UNITED STATES DISTRICT COURT MAY | 3 202
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division CLERK. US

 

   

SHAHEED N. RANSOME,

Petitioner,
Vv. Civil Action No. 3:18CV769
JEFFREY NEWTON, et al.,

Respondents.

MEMORANDUM OPINION

On March 29, 2021, the United States Postal Service returned
a March 16, 2021 Memorandum Order to the Court. The envelope
reflects that Shaheed N. Ransome was released on September 2, 2020.
Ransome’s failure to keep the Court apprised of his current address
indicates his lack of interest in prosecuting the present action.

See Fed. R. Civ. P. 41(b). Accordingly, the action will be

dismissed without prejudice.

It is so ORDERED.

/s/ fet?
nate: mM /2;, Lop/ Robert E. Payne

Senior United States District Judge
Richmond, Virginia
